                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                  )
 NuStar Farms, LLC, Anthony Nunes, Jr.,           )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                          )
                                                  )   Defendants’ Brief in Support
              Plaintiffs,                         )   of Their Resisted Motion to Compel
 v.                                               )   Responses to Third-Party Litigation
                                                  )   Funding Discovery Requests
 Ryan Lizza and Hearst Magazine Media,            )
 Inc.,                                            )   (Oral Argument Requested)
                                                  )
              Defendants.                         )   (Redacted Version)
                                                  )

       Defendants Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc. (“Hearst”) file this

brief to support their Motion to Compel third-party litigation funding discovery.

                                            Introduction

       Plaintiffs NuStar Farms, LLC, Anthony Nunes, Jr., and Anthony Nunes, III have not

satisfied Defendants’ Request for Documents No. 92 by providing responsive third-party

litigation funding information. In addition, at the depositions of Plaintiffs and Congressman

Devin Nunes (the prominent public official and libel litigant who is the son and brother of the

persons suing in their individual capacity in this case), the deponents failed to answer questions

regarding who is paying for this lawsuit. Similarly, they blocked inquiry into what participation

or control any third-party funder might have in this action, or in any other libel suit that the

Congressman and Steven Biss, the lawyer he shares with Plaintiffs, are pursuing against the

American press.

       This information goes to the heart of a potentially dispositive issue in this case—whether

Plaintiffs should be deemed public figures by virtue of their relationship to the Congressman and

their coordination in pursuing this lawsuit as part of his policy to sue media entities. See Brief


                                     1
      Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 1 of 12
Point A(2), below at 6-8. (As public figures, Plaintiffs must establish actual malice through clear

and convincing evidence—something they cannot do, just as Congressman Nunes could not even

allege it in his now-dismissed case.) The record is replete with evidence that Plaintiffs are not

controlling or directing this lawsuit and that the range of relief sought does not advance the

interests they articulate. See id. The information sought is also relevant to Plaintiffs’ standing as

well as their general narrative that Defendants, as a large media organization, pried into their

private business. Plaintiffs cannot meet their burden of resisting production of this relevant and

non-burdensome discovery.

       While this Court expressed reservation about the discoverability of third-party litigation

funding information, it further indicated an open-mindedness about the issue by stating it would

entertain argument and authority on the question if presented in a formal motion. Id. at 33-24.

Defendants provide that argument and authority below, which demonstrates Defendants’ right

and need for the requested third-party litigation funding discovery detailing who is funding,

supporting, and/or controlling this and ancillary libel litigation.

       At a minimum these court-ordered disclosures should require Plaintiffs and their

attorneys of record to reveal the information Defendants sought through production request

No. 92 and their depositions of Plaintiffs and Congressman Nunes by answering whether they

are receiving third-party litigation funding, for example through a non-party’s direct or indirect

advancement or payment of legal fees and costs and, if so, from whom and in what amounts.

                                        Factual Background

       During discovery, Defendants’ Request for Production No. 92 sought:

       Documents sufficient to show the person or persons who, or entity or entities that,
       are funding Plaintiffs’ prosecution of this action, including but not limited to the
       person or persons who, or entity or entities that, are paying Mr. Biss’s and/or Mr.
       Feller’s legal fees.



                                    2
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 2 of 12
Plaintiffs responded on November 9, 2020 with “Objection – relevance” and withheld all

responsive documents and information.

       Prior communications with the Court covered this lack of discovery at one or more case

management conferences. See, e.g., ECF No. 72. Defendants deferred filing this motion with

the hope that Plaintiffs would provide litigation funding details in their depositions, and

Congressman Nunes would answer unresolved questions regarding whether Plaintiffs were

motivated to file and pursue this lawsuit directly or indirectly by others who would pay for it in

exchange for, by way of example, furtherance of a common purpose or participation in the

sharing of a potential recovery.

       As such, Defendants agreed to “table the issue . . . in the hopes that the subpoenas

[would] yield comparable information.” ECF No. 74. Those alternatives did not work. As with

his family members who testified before him, Congressman Nunes refused to provide anything

of substance regarding whether third parties are funding this lawsuit and, if so, on what terms.

       This motion comes with within 14 days of his deposition, the last one taken to date.

       A.      This Court should compel Plaintiffs to disclose third-party litigation
               funding information so that Defendants may prepare their defenses
               and develop a fulsome summary judgment and appeal record.

               1.      Courts regularly compel disclosure of facts and documents
                       relevant to a party’s defenses.

       One polestar of the Federal Rules of Civil Procedure is that a party remains entitled to

discover evidence relevant to its claims or defenses and proportional to the case. See Fed. R.

Civ. P. 26(b)(1). Further, federal discovery rules mandate a liberality in the scope of

discoverable material. Jochims v. Isuzu Motors, Ltd., 145 F.R.D. 507, 509 (S.D. Iowa 1992)

(citing In re Hawaii Corp., 88 F.R.D. 518, 524 (D. Haw. 1980)); cf. Fed. R. Civ. P. 1 (requiring

construction of the rules to secure the “just” determination of every action). Lastly, while the



                                    3
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 3 of 12
federal discove1y rnles are not limited by admissibility standards under the Federal Rules of

Evidence, see Fed. R. Civ. P. 26(b)(l), under Fed. R. Evid. 401 "evidence is relevant if: (a) it has

any tendency to make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in detennining the action."

       Here, Plaintiffs' litigation funding infonnation is discoverable under any standard of

relevance and critical because of the chilling effect of this litigation and the constitutional

ramifications of tandem libel cases by a Congressman and his family against media defendants.

See Levi, Lili. The Weaponized Lawsuit Against the Media: Litigation Funding as a New Threat

to Journalism, 66 Am. UL Rev. 761, 763 (2016) (observing, "Wealthy private donors, seeking to

shut down outlets they dislike, are inaugurating a modem wave of censorship-by-litigation.").1

       Defendants recognize that discove1y requests for infonnation regarding how a plaintiff is

paying its lawyer or even as to who is funding a lawsuit are not standard, and that often plaintiffs

are not asked for and do not disclose their payment anangements, such as whether they are

paying an attorney hourly or are proceeding under a contingency fee aiTangement. Even so, the

burden of showing inelevancy rests with Plaintiffs because they are the ones objecting to the

requested discove1y. See e.g. V5 Technologies v. Switch, Ltd., 334 F.R.D. 306, 309 (D. Nev.




1
  This observation dovetails with the August 10, 2021 deposition testimony of Congressman
Nunes. There, he testified about his involvement [or lack of memo1y about his involvement] with
his father, brother, and NuStai· Faims in bringing this case, but regaled about the libel litigation
strategy he and attorney Biss now employ in their nationwide assault on · omnalists and media
or anizations. The Con ressman testified: '
                                                          Devin Nunes Dep. 79:10-12. The
Congressman's          epos1t10n testunony 1g 1 ts ow Plaintiffs' case proceeded with vigor
after his own lawsuit against Defendants in this Comt was dismissed for failure to state a claim
and in keeping with his general scheme to sue the media fast and frequently. Plaintiffs' recent
motion to allow the Congressman to access confidential discove1y materials in this case and the
Congressman's insistence at his deposition of his entitlement to discove1y materials in this case
fuither shows the identity of interest between Plaintiffs and the Congressman, as well as the lack
of meaningful distinction in plaintiffs' overall "policies" in prosecuting both cases.

                                                  4
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 4 of 12
2019) (a case denying litigation funding discovery but noting it is appropriate upon a factual

showing of “something untoward” occurring in the case).

       Further, even when denying broad discovery about third-party litigation funding, federal

courts caution that “discovery issues are generally case-specific and deserve individual

consideration that require courts to balance the concerns of relevancy and proportionality.”

Fulton v. Foley, No. 17-CV-8696, 2019 WL 6609298 (N.D. Ill. Dec. 5, 2019); see also

Miller UK Ltd. v. Caterpillar, Inc., 17 F.Supp.3d 711, 722 (N.D. Ill. Jan. 6, 2014) (“Relevance is

not inherent in any item of evidence, but exists only as a relation between an item of evidence

and the matter properly provable in the case.”); Abrams v. First Tenn. Bank Nat. Ass’n, No. 3:03-

cv-428, 2007 WL 320966 (E.D. Tenn. Jan. 30, 2007) (ordering production of litigation funding

agreement because it is “relevant and not protected by any privilege”).

       Thus, while a request for third-party litigation funding information may appear unusual,

this unusual case warrants production of the requested records and facts.2

               2.     Third-party funding information provides relevant evidence
                      showing that Plaintiffs are public figures.

       Here, the third-party litigation funding discovery request is not only relevant, but—

depending on the answer—could prove crucially important to Defendants’ defense at the District

Court or on appeal that Plaintiffs are public figures who must show constitutional actual malice

to survive a defense motion for summary judgment.3


2
  Increasingly courts are imposing general litigation funding disclosure requirements, often for
conflicts clearance purposes. See Joseph J. Strobel and Laura Welikson, Third-Party Litigation
Funding: A Review of Recent Industry Developments, 87 Def. Counsel J. 1, 12 n.91-92 (2020)
(“As of February 2018, six U.S. Courts of Appeals have local rules which require identifying
litigation funders. Approximately 25% of all U.S. District Courts have local rules or forms that
require the disclosure of third-party funding arrangements in civil actions.”).
3
 This issue by no means is finally resolved and beyond Defendants’ right and ability to obtain
discovery on it, argue the merits of it in their forthcoming motion for summary judgment, and



                                    5
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 5 of 12
       The issue of third-party litigation funding raises a multitude of questions about Plaintiffs’

public figure status and whether they injected themselves or were drawn into a public

controversy or matter of public concern through their relationship to Congressman Nunes, by a

willingness to share control and proceeds of a libel claim with others, or even through inserting

themselves into an orchestrated campaign of suing the press in concert with their son/brother and

the lawyer they share with him.

       These prospects are not imaginary or speculative. Instead, they now stand supported by

testimony showing, among other things, that Congressman Nunes and Plaintiffs shared

information about or coordinated efforts regarding selecting their lead counsel and in engaging

Christopher Buskirk as a purported expert on magazine journalism.

       In addition, Plaintiffs’ apparent lack of investment in prosecuting their own lawsuit was

buttressed by their deposition testimony admitting they

                                                                                           and their

document production of financial records indicating

                                         . Consider further that Plaintiff Anthony Nunes III,

testifying as the 30(b)(6) corporate representative of NuStar, answered the question




present it for consideration by this Court and on appeal. As the District Court noted in its Order
on Defendants’ initial Motion to Dismiss, “At oral argument defendants’ counsel asserted that
the Nunes are limited public figures by virtue of the relation to Congressman Nunes. Defendants
did not raise this issue in their brief, nor did defendants cite to any authority on this point. At
this stage the Court must construe the record in the light most favorable to plaintiffs. Thus, the
Court will presume for purposes of the present motions that plaintiffs are private figures.” ECF
No. 27, at 8, n.2. Then, in its Memorandum Opinion and Order on Defendants’ motion seeking
dismissal of Plaintiffs’ Amended Complaint, ECF No. 50, the Court discussed the involuntary
public figure issue, noted its view that Eighth Circuit and Iowa precedent dictated a
determination that the involuntary public figure status required the making of “new” law, and
decided—on a motion to dismiss without an evidentiary record—that none of the Plaintiffs (and
perhaps no Iowa libel plaintiff) qualified as an involuntary public figure. Id. at 33-36.

                                    6
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 6 of 12
                                                                NuStar 30(b)(6) Anthony Nunes III

Dep. 400:8-10.

       These facts, coupled with the Congressman’s practice of targeting media critical of him,

Biss’s representation of Devin Nunes in such cases, the Congressman’s clear interest in using

this case to pontificate, as he did in his recent deposition, and the vocal objections and “Twitter

sewer” comments of attorney Biss provide “a sufficient factual showing of ‘something untoward’

occurring in the case.” V5 Technologies, 334 F.R.D. at 312.

       These facts make inquiry into third-party litigation funding important to ascertaining if

this case is a mere surrogate for the Congressman’s libel action against Defendants that the

District Court already dismissed in its entirety so that he may advance his “policy” of suing those

who publish commentary he dislikes as a shadow litigant. 4 The record also demonstrates that


4
  The deposition conduct of Devin Nunes and the lawyer he shares with Plaintiffs illustrates this.
As the pleadings and appendix materials that Plaintiffs filed at ECF No. 138 show, attorney Biss
and Congressman Nunes continue to lodge immaterial and scurrilous allegations about Lizza’s
character as part their personal attack on the journalist despite court orders not to do so.
Similarly, those filings, and their demand that the Court order Defendants to disclose
confidential information covered by the protective order in this case to the Congressman
similarly show how non-party Devin Nunes insists on retaining a seat at the table as if he were a
plaintiff in this lawsuit, or as if his now dismissed federal court libel action against Defendants
remained ongoing.

The excerpts of the Congressman’s deposition testimony that Plaintiffs filed in disregard of the
protective order at ECF No. 138-1 highlight this. This passage is representative:

        THE WITNESS: Well, I object to that. I have a right, this is my deposition, I totally
    object to that. They definitely -- I do have a reason to know. You’ve sat on this
    deposition going through conspiracy theory after conspiracy theory after conspiracy
    theory, whether it’s who’s paying lawsuits, or frivolous ethics violations, and then you do
    that little bogus game on me where you show me a subpoena, and now I find out that you
    had it sitting next to you there as one of the exhibits.

        You asked me if I had seen some type of documents. I said no, but I’d like to see
    them, if I want to see Lizza’s notes or something like that. If there’s notes you’re damn
    right I want to see them. And it’s wrong, it’s not transparent, it’s totally corrupt, and I’m
    going to the judge myself. And I’m not ending this deposition. I want Steve to continue
    to ask me questions.

ECF No. 138-1 at 6-7.

                                    7
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 7 of 12
Plaintiffs have had little involvement in the prosecution of their own case. See NuStar 30(b)(6)

Corporate Rep. Tr. at 10:9-15:18

                                     ; Lori Nunes Tr. at 185:3-22

                                                          ; Anthony Nunes, III Tr. at 303:8-

308:11 (same); Anthony Nunes, Jr. Tr. at 97:13-100:15 (same); Lori Nunes Tr. at 117:23-124:9



                                   ; see also Toni Dian Nunes Tr. at 86:10-89:17, 112:25-116:6



                                                                    (Referenced transcript excerpts

are attached to the accompany declaration of Nathanial Boyer filed as part of this motion).

       These facts place into question whether Plaintiffs are simply a part of a larger program of

striking media defendants with defamation suits as a strategy of intimidation and incursion of the

exercise of free speech and press rights.

       As important, Defendants require this information to argue, with a full evidentiary record,

that this Court should recognize that Plaintiffs or the parties who stand to benefit from the case

are public figures.

       For instance, if a political action committee (PAC) or a political interest group were

underwriting any part of this lawsuit, such funding (and any participation in its outcome) would

demonstrate why Plaintiffs should not qualify as private figures in a case that relates to

significant issues of public concern. Those organizations exist to raise and distribute money to

elect or defeat political candidates—not to assist western Iowa farmers in waging a libel

campaign against media defendants.




                                    8
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 8 of 12
               3.      Facts about Plaintiffs’ third-party litigation funding is
                       relevant to standing and real party in interest issues.

       Plaintiffs’ refusal to provide litigation funding information also calls into question

whether one of the witnesses in this case is funding it and who is the true party in interest.

       Federal Rule of Civil Procedure 17(a) states that “[a]n action must be prosecuted in the

name of the real party in interest.” Article III case and controversy requirements further require

that parties have a stake in the case and its outcome. Other rules similarly address this for

conflicts purposes. See Fed. R. Civ. P. 7.1 (requiring disclosure of corporate parents and publicly

held affiliates holding a stake in the outcome of a case).

       Plaintiffs admit                                                                 and

presumably Biss does not work for free. This prompts the question of whether Plaintiffs are the

real party in interest, particularly if they do not stand to materially benefit from its outcome. For

instance, Anthony Nunes III testified at his deposition

                      —yet the Complaint seeks, in bold face type, $25 million dollars. See

NuStar 30(b)(6) Anthony Nunes III Dep. 360:22-361:4.

       Other courts have recognized that such a disconnect may indicate that the named litigants

are not the real parties in interest, in violation of Fed. R. Civ. P. 17(a). See, e.g., Conlon v. Rosa,

No. 295907, 2004 WL 1627337, at *2 (Mass. Land Ct. July 21, 2004) (noting that when the

litigation is being secretly funded, “He who pays the piper may not always call the tune, but he’ll

likely have an influence on the playlist”).

       Similarly, facts about who is supporting this lawsuit are relevant to rebut the narrative put

forward by Plaintiffs that Defendants represent a large media company coming to a small town

to pry into the lives of private individuals. See, e.g., Cont'l Cirs. LLC v. Intel Corp., 435 F.

Supp. 3d 1014, 1019 (D. Ariz. 2020) (ordering disclosure of identities of litigation funders



                                    9
     Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 9 of 12
because “[t]hey concern Plaintiff's financial resources and could be used to refute any David vs.

Goliath narrative”). This provides an independent basis to grant the requested discovery.

       B.      This Court could require an in camera examination of Plaintiffs’
               third-party litigation funding documents and information.

       Plaintiffs’ restricted their objection to Request for Production No. 92 to relevancy and

attorney Biss objected to litigation funding deposition questions by asserting only that the

inquiries were irrelevant and harassing. See e.g., NuStar 30(b)(6) Anthony Nunes III Dep.

398:12-402:8. Plaintiffs did not assert such records and information were covered by the

attorney-client or attorney work product privileges. And no such privilege likely exists: “[T]he

identity of an attorney’s client and the source of payment for legal fees are not normally

protected by the attorney client privilege, and the identity of the person paying legal bills does

not disclose any mental impressions, conclusions, opinions or legal theories of the plaintiffs’

attorneys.” Conlon, No. 295907, 2004 WL 1627337, at *2.

       Nevertheless, should Plaintiffs belatedly express concerns that the information and

documents sought are privileged, Defendants suggest that this Court could take affirmative steps

of deciding discoverability, relevancy, and burden by satisfying itself through a preliminary in

camera review of documents responsive to Defendants’ Request for Production No. 92. See

United Access Tech., LLC v. AT&T Corp., No. 11-338-LPS (D. Del. June 12, 2020) (“Generally,

when confronted with this sort of dispute, close consideration of the subject matter in the

disputed documents (e.g., through in camera review) is a prudent approach.”).

                                            Conclusion

       Based on the foregoing, Defendants respectfully request that the Court order Plaintiffs to

provide third-party litigation funding information and documents responsive or relating to

production request No. 92 to Defendants, or to the Court for an in camera review.



                                   10
    Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 10 of 12
   Dated: August 23, 2021.         Ryan Lizza and Hearst Magazine Media, Inc.,
                                   Defendants

                                   /s/ Michael A. Giudicessi
                                   Jonathan R. Donnellan, Lead Counsel*
                                     jdonnellan@hearst.com
                                   Ravi R. Sitwala*
                                     rsitwala@hearst.com
                                   Nathaniel S. Boyer*
                                     nathaniel.boyer@hearst.com
                                   Sarah S. Park*
                                     sarah.park@hearst.com
                                   Nina Shah*
                                     nina.shah@hearst.com
                                   Kristen Hauser
                                     khauser@hearst.com
                                   THE HEARST CORPORATION
                                   Office of General Counsel
                                   300 West 57th Street
                                   New York, New York 10019
                                   Telephone: (212) 841-7000
                                   Facsimile: (212) 554-7000
                                   *Admitted Pro Hac Vice

                                   Michael A. Giudicessi
                                    michael.giudicessi@faegredrinker.com
                                   Nicholas A. Klinefeldt
                                    nick.klinefeldt@faegredrinker.com
                                   Susan P. Elgin
                                    susan.elgin@faegredrinker.com
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   801 Grand Avenue, 33rd Floor
                                   Des Moines, Iowa 50309-8003
                                   Telephone: (515) 248-9000
                                   Facsimile: (515) 248-9010

                                   Attorneys for Defendants




                               11
Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 11 of 12
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Brief in Support of Their
Resisted Motion to Compel Responses to Third-Party Litigation Funding Discovery
Requests (Oral Argument Requested) (Redacted Version) was served upon the following
parties through the Court’s CM/ECF electronic filing system on August 23, 2021.

                                                   /s/ Katie Miller

Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs


US.134326556.01




                                   12
    Case 5:20-cv-04003-CJW-MAR Document 151 Filed 08/26/21 Page 12 of 12
